Citation Nr: 1602329	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for eye disability. 


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992 and from October 1998 to July 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board remanded the case in April 2014 for additional development in the form of a VA medical examination for the Veteran's left eye disability claim.  The medical examination was conducted in May 2015, and an adequate opinion was issued.  Thus, the Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran is currently diagnosed with gliosis of the optic nerve in the left eye.

2. The Veteran incurred the current disability in service in January 2004. 


CONCLUSION OF LAW

The Veteran's currently-diagnosed gliosis of the optic nerve in the left eye is causally or etiologically related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied.  In October 2007, the RO mailed a pre-adjudicatory letter to the Veteran that outlined the evidence required to substantiate her claim, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in her possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim.  This duty includes assisting in the procurement of service treatment records and pertinent post-service treatment records (VA and private) as well as providing an adequate medical examination or opinion when necessary.     38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA treatment records, private medical records, and the Veteran's statements.  Additionally, the Veteran was afforded VA compensation and pension examinations in November 2007, October 2013, and May 2015 to assist in determining the nature and etiology of the Veteran's eye disability.  The May 2015 examination and opinion is adequate because it was performed by an appropriate medical provider, and was based on a review of the Veteran's record, history, and symptomatology, and included an in-person examination. 

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 

Legal Authority for Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service, or for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  Establishing a claim for service connection generally requires medical or lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 367 (2005). 

Congenital or developmental defects are not diseases or injuries for VA compensation purposes, and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2011).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (and cases cited therein); see also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, the VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See  38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In evaluating credibility, the Board may consider, among other things, interest, bias, and internal inconsistency.  Caluza v. Brown, 7 Vet. App. 498 (1995).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Eye Disability Claim

The Veteran contends that she incurred her eye disability in service.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the criteria for service connection have been met in this case.

Treatment records show that the Veteran complained of symptoms of tearing, swelling, itching, and blurry vision throughout service.  On her July 1980 entrance report of medical history, the Veteran indicated that she had eye trouble and that her left eye watered.  In January 1981, she reported ongoing tearing and itching of the right eye.  The eye examination produced normal results. In July 1981, the Veteran presented for further complaints of excessive tearing, blurry vision, and swelling.  The examination produced normal results and no abnormalities were noted. A periodic medical examination report from June 1984 showed that the Veteran indicated normal for all options related to the eyes, and the notes on her eye exam stated "in good condition."  The Veteran further complained about her left eye in August 1989, at which point she was diagnosed with allergic conjunctivitis and given eye drops at both visits.  On the Veteran's June 1992 separation examination, it was noted that the Veteran had eye trouble, though no abnormalities were found.  

On the Veteran's entrance examination from May 1997, the Veteran checked normal for all eye-related options.  Although myopic refractive error was noted on the eye examination, no other abnormalities were noted.  On the related report of medical history, the Veteran did not indicate she ever had eye trouble.  In January 2004, the Veteran presented for an optometry examination and was assessed as having scar tissue on her left eye. On her February 2006 retirement examination, the Veteran reported blurred vision, scarring in the left eye, and glasses and cataracts since 1998

The Veteran was afforded a VA examination in November 2007.  The medical examiner stated that the examination was intended to address a scar that was noted on previous eye examinations.  The medical examiner did not note whether he found a scar but he diagnosed the Veteran with gliosis of unknown etiology in the left eye, as well as cataracts bilaterally and myopic refractive error, and referred the Veteran for an optic nerve photograph and consult.  The ophthalmic technician who photographed the Veteran's optic nerves diagnosed the Veteran with gliosis.  

The Veteran was afforded another VA examination in October 2013, at which the Veteran reported she had recurring eye infections during service that resulted in a scarred cornea and blurred vision in her left eye.  The medical examiner assessed that the Veteran had cataracts in both eyes and myelinated nerve fibers in the left eye.  The examiner reported that he found no eye disabilities, including scarring, and concluded that it is not at least as likely as not that the Veteran's eye disorder was etiologically related to any incident in active service.  Moreover, he concluded that any blurred vision was due to her myopic refractive error and that her cataracts were not related to service.  

Per the Board's April 2014 remand instructions, the Veteran was afforded a VA examination in May 2015 to address whether service aggravated the Veteran's pre-existing congenital eye defect and whether the Veteran's 2007 gliosis diagnosis was related to service.  In the examination, the Veteran reported that, in 1998, she began experiencing pain, blurry vision, and mucous build-up, and that her left eye constantly tried to close.  She stated that she has been treated for allergic conjunctivitis since 1989 and that she was diagnosed with a scar on her left eye in January 2004. 

The medical examiner reviewed the Veteran's service treatment records, VA treatment records, VBMS efolder, and conducted an in-person examination, and found that the Veteran currently has gliosis of the optic nerve in the left eye, as well as allergic conjunctivitis and myopic refractive error in both eyes.  In her opinion, the medical examiner disagreed with the previous diagnoses of scar tissue in January 2004 and myelinated nerve fibers in October 2013.  Instead, she opined that the Veteran currently has optic nerve gliosis and that she has had this condition since January 2004.  The medical examiner based her opinion on a comparison of photographs from the November 2007 examination.  She concluded that it was impossible to determine the etiology of the optic nerve gliosis without resorting to speculation, but that the allergic conjunctivitis does not impact the development of gliosis in the optic nerve.   The examiner also opined that the Veteran's refractive error of the eye was not aggravated by the Veteran's allergic conjunctivitis or any superimposed disease or injury in service. 

The Board finds the May 2015 VA examination to be highly probative.  The medical examiner based her opinion on a thorough review of the Veteran's service and post-service medical records, as well as an in-person examination.  Accordingly, Board finds that neither the Veteran's optic nerve gliosis nor her allergic conjunctivitis aggravated the Veteran's congenital defect of myopic refractive error of the eyes and that her congenital defect was not worsened by any other superimposed disease or injury in service.  The Board thus finds that the Veteran is not entitled to service connection for her myopic refractive error of the eyes.  The Board finds, however, that the Veteran has had optic nerve gliosis since January 2004.

In consideration of the lay and medical evidence, the Board finds that the Veteran is currently diagnosed with gliosis of the optic nerve and that her current disability was incurred during active duty service.  The Board thus finds that the Veteran satisfied her burden and that service connection is warranted. 

ORDER

Service connection for eye disability is granted. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


